DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/06/2022 has been entered.
 
Status of Claims
Claims 1-6 were rejected in Office Action from 06/10/2022.
Applicant filed a response and amended claim 1.
Claims 1-6 are being examined on the merits in this Office Action. 

Claim Objections
Claim 1 is objected to because of the following informalities:
In claim 1, line 2, it is suggested to amend “a base metal of pure titanium or a titanium alloy” to - -a base metal made of an α-Ti phase- -.  
In claim 1, lines 9-11, it is suggested to amend “Peak intensity” to - -Is a peak intensity- -.
In claim 1, line 12, it is suggested to amend “an α-Ti phase” to - -the α-Ti phase- -. 
The claim recites the titanium material exhibiting a “peak intensity between 247-991 resulting from a plane (101) of an α-Ti phase”. Moreover, paragraph [0022]-[0024] of the instant specification recites “the α-Ti phase is primarily present in the base metal”. Therefore, it is suggested to define the base metal corresponding to the α-Ti phase.   
In claim 1, line 10, it is suggested to amend “peak intensity between 0-80” to - -peak intensity between 8-80- -.
In the table 2 of the instant specification, when I(200) is 0, I(104)/I(116)>1 is not satisfied. 
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-6 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation “I(101): Peak intensity between 247-991 resulting from a plane (101) of an α-Ti phase”. It is not clear how the intensity of 247-991 is obtained. In x-ray diffraction, it is known that the atomic planes of a crystal cause an incident beam of X-rays to interfere one another as they leave the crystal. In other words, X-rays contact the crystal with an incidence angle and is reflected off the atoms of the crystal with the same angle1. As such, it appears that the highest value that could be obtained from an X-ray diffraction analysis is 360° as the reflection perimeter is measured in a circumference of a circle which totals 360° (see figure below). It can be concluded that the claimed intensity range for the α-Ti phase is not possible based on x-ray diffraction theory and the specification does not provide evidence (such as an x-ray diffraction spectra) to show that the claimed range corresponds to an α-Ti phase analysis pattern. Clarification or amendment to the claim is required.  

    PNG
    media_image1.png
    263
    340
    media_image1.png
    Greyscale

	In claim 1, not all the claimed ranges for peak intensities satisfy the claimed formula. For instance, if I(104)=9, I(200)=0, and I(101)=257, the claimed formula is false (see calculation below). 
            
                
                    
                        
                            
                                I
                                
                                    
                                        104
                                    
                                
                                +
                                I
                                (
                                200
                                )
                            
                            
                                I
                                (
                                101
                                )
                            
                        
                    
                
                ≥
                0.08
                -
                0.004
                ×
                I
                (
                200
                )
            
        
            
                
                    
                        
                            
                                9
                                +
                                0
                            
                            
                                257
                            
                        
                    
                
                ≥
                0.08
                -
                0.004
                (
                0
                )
            
        
            
                0.035
                >
                0.0
                8
                 
                →
                f
                a
                l
                s
                e
            
        
In addition, In claim 2, according to table 2 of the instant specification, when I(200) is 0, I(104)/I(116)>1 is not satisfied. Therefore, I(200) cannot include 0. However, when I(200) is between 8-80,  I(104)/I(116)>1 is satisfied. 
Regarding dependent claims 2-6, these claims do not remedy the deficiencies of parent claim 1 noted above, and are rejected for the same rationale. 

	Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-6 are rejected under 35 U.S.C. 103 as being unpatentable over Imamura (U.S. Patent Application Publication 2018/0191000). Afifi (NPL, 20072), Kostenko et al. (NPL, 20173), Elmer et al. (NPL, 19984)
Regarding claims 1-2, Immamura teaches a titanium material (i.e., titanium product) (paragraph [0001]) comprising:
a base metal made of pure titanium or a titanium alloy (paragraph [0026]-[0027]); and
a titanium oxide film (i.e., passivation film) formed on the base metal (paragraph [0028]), the titanium oxide film comprising mainly one or more of Ti2O3 and TiO (paragraph [0044]). Since one or more of Ti2O3 and TiO is mainly in the titanium oxide film, it is interpreted that one or both can be mainly present which meets the requirements of the claimed limitation. 
As to the particulars of the X-ray diffraction thin-film analysis as recited, while not explicitly articulated in Immamura, such would be implicit as the titanium material of Immamura is substantially identical to the one claimed, it would necessarily exhibit the same properties or characteristics.
Nonetheless, as evidenced by Afifi, Ti2O3 x-ray diffraction pattern shows intensity peaks between 20-90  (see figure 1 below).

    PNG
    media_image2.png
    226
    323
    media_image2.png
    Greyscale

Kostenko also evidences that TiO can exhibit peak intensities in the range of 5-35 (see figure 9 below).

    PNG
    media_image3.png
    515
    267
    media_image3.png
    Greyscale

	As indicated above the claimed range of 247-991 for peak intensity corresponding to the α-Ti phase is not possible based on x-ray diffraction theory. However, as evidenced by Elmer, an α-Ti phase can exhibit peak intensities in the range of 30-60 (see figure 4 below).

    PNG
    media_image4.png
    245
    361
    media_image4.png
    Greyscale

	Considering the above ranges, the claimed formula can be satisfied (see calculation below for instance, a peak intensity of Ti2O3 I(104) of 35, a peak intensity of TiO I(200) of 30, and a peak intensity of α-Ti I(101) of 38). As to the relationship between I(104)/I(116)>1, since the I(116) is not defined, it is reasonably to conclude that from the above references, such relationship can be met. 
                
                    
                        
                            
                                
                                    I
                                    
                                        
                                            104
                                        
                                    
                                    +
                                    I
                                    (
                                    200
                                    )
                                
                                
                                    I
                                    (
                                    101
                                    )
                                
                            
                        
                    
                    ≥
                    0.08
                    -
                    0.004
                    ×
                    I
                    (
                    200
                    )
                
            
                
                    
                        
                            
                                
                                    35
                                    +
                                    30
                                
                                
                                    38
                                
                            
                        
                    
                    ≥
                    0.08
                    -
                    0.004
                    (
                    38
                    )
                
            
                
                    1.71
                    >
                    -
                    0.072
                
            
	Regarding claims 3, Immamura teaches the film having a thickness of 15nm (paragraph [0029]).
	Regarding claims 4-5, Immamura teaches a polymer electrolyte fuel cell comprising the titanium material as described above (paragraphs [0025]-[0035])
	Regarding claim 6, Immamura teaches a polymer electrolyte fuel cell stack (paragraph [0005]) (see figure 1A).

Response to Arguments
Applicant’s arguments have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTIAN ROLDAN whose telephone number is (571)272-5098. The examiner can normally be reached Monday - Thursday 9:00 am - 7:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MILTON I. CANO can be reached on 313-446-4937. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTIAN ROLDAN/Primary Examiner, Art Unit 1723                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
    

    
        1 https://www.britannica.com/science/X-ray-diffraction
        2 Afifi et al., Transport properties of polycrystalline TiO2 and Ti2O3 as semiconducting oxides, Elsevier, Journal of Alloys and Compounds, 455 (2008), pages 92-97
        3 Kostenko et al., Superposition of M5X5 Superstructures and X-ray diffraction in TiO Titanium Monoxide, Journal of Experimental and Theoretical Physics, 2017, Vol. 125, pages 235-245.
        4 Elmer et al., Spatially Resolved X-Ray Diffraction Phase Mapping and α-β-α Transformation Kinetics in the Heat-Affected Zone of Commercially Pure Titanium Arc Welds, Metallurgical and Material Transactions, Volume 29A 1998, pages 2761-2773.